HEDEICK, Judge.
The record reveals that the defendant, an indigent, represented by the Public Defender, understandingly and voluntarily entered a plea of guilty to a bill of indictment, proper in form, charging him with the common law robbery of Cicero M. Kelly *442on 18 July 1970. An appeal is an exception to the judgment and presents the face of the record proper for review. State v. Gwyn, 7 N.C. App. 397, 172 S.E. 2d 105 (1970).
Therefore, we have carefully examined the record and find that the defendant understandingly and voluntarily pleaded guilty to a valid bill of indictment which will support the judgment entered. The judgment is in proper, form, and the sentence imposed is within the limits prescribed by the applicable statute, G.S. 14-2.
We find and hold that the defendant had a fair trial free from prejudicial error.
No error.
Judges Brock and Morris concur.